       Case 2:19-cv-00604-RFB-DJA Document 19 Filed 02/28/20 Page 1 of 4



 1   Paul D. Powell, Esq.
     Nevada Bar No. 7488
 2   Michael A. Kristof, Esq.
     Nevada Bar No. 7780
 3   THE POWELL LAW FIRM
     8918 Spanish Ridge Avenue, Suite 100
 4
     Las Vegas, NV 89148
 5   paul@tplf.com
     mkristof@tplf.com
 6   Phone: (702) 728-5500
     Facsimile: (702) 728-5501
 7   Attorneys for THOMAS SIPAN
 8                                 UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
     THOMAS SIPAN, individually,              )
11                                            )                2:19-cv-00604-RFB-DJA
12               Plaintiff,                   )
            vs.                               )
13                                            )                STIPULATION AND ORDER TO EXTEND
     STATE FARM MUTUAL AUTOMOBILE             )                DISCOVERY DEADLINES
14   INSURANCE COMPANY, individually, DOES I- )                THIRD REQUEST
15   X, and ROE CORPORATIONS I-X,             )
                                              )                *SCHEDULING CONFERENCE
16               Defendants.                  )                REQUESTED*
                                              )
17
18
            Plaintiff, THOMAS SIPAN, by and through his attorneys, PAUL D. POWELL, ESQ.,
19
     MICHAEL A. KRISTOF, ESQ., JUSTIN W. WUILSON, ESQ. of THE POWELL LAW FIRM, and,
20
21   Defendant, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, by and through its

22   attorney, BENJAMIN J. CARMAN, ESQ., of the law firm CARMAN COONEY FORBUSH PLLC,

23   and, hereby stipulate and agree to continue the discovery dates in this matter and request that the court
24
     enter a new Discovery Scheduling Order containing said agreed-upon dates.
25
     A. STATEMENT SPECIFYING THE DISCOVERY COMPLETED
26
            1. Defendant served its Initial Disclosures pursuant to LR 26-1 and FRCP 26(a)(1) on
27
28   August 20, 2019.




                                                       -1-
       Case 2:19-cv-00604-RFB-DJA Document 19 Filed 02/28/20 Page 2 of 4



 1           2. Plaintiffs served her Initial Disclosures pursuant to LR 26-1 and FRCP 26(a)(1) on July
 2
     26, 2019.
 3
             3. Plaintiff served her First Set of Requests for Admission, First Set of Interrogatories, and
 4
     First Set of Requests for Production of Documents on September 9, 2019.
 5
 6           4. Defendant served its Responses to Plaintiff’s First Set of Requests for Admissions, First
 7   Set of Interrogatories, and First Set of Requests for Production of documents on October 28, 2019.
 8
             5. Defendant served an Amended Notice of Taking the Deposition of Plaintiff on December
 9
     17, 2019.
10
11           6. Defendant served its First Set of Requests for Admission, First Set of Requests for

12   Production of Documents, and First Set of Interrogatories on July 24, 2019.
13           7. Plaintiff served her Responses to Defendant’s First Set of Requests for Admission, First
14
     Set of Requests for Production of Documents, and First Set of Interrogatories on December 17,
15
     2019.
16
17           8. State Farm has obtained numerous sets of medical records from various healthcare

18   providers identified by Mr. Sipan, both in Nevada and in Arizona.
19
     B. A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE
20
     COMPLETED:
21
             1. Deposition of Plaintiff THOMAS SIPAN:
22
23           2. Deposition of Defendant Person Most Knowledgable of STATE FARM MUTUAL

24   AUTOMOBILE INSURANCE COMPANY:
25
             3. Deposition of Dr. Lyle Young, M.D. (scheduled for March 17, 2020, in Arizona)
26
             4. Deposition of Laurie Robinson (pending for a date in March, 2020, in Arizona)
27
             5. Disclosure of Plaintiff’s Experts:
28




                                                      -2-
       Case 2:19-cv-00604-RFB-DJA Document 19 Filed 02/28/20 Page 3 of 4



 1          6. Disclosure of Defendant’s Experts:
 2
            7. Depositions of Plaintiff’s Experts:
 3
            8. Depositions of Defense Experts:
 4
 5          9. Depositions of the Person Most Knowledgeable from Plaintiff’s medical providers

 6   relevant to treatment rendered to Plaintiff since the date of this
 7          accident;
 8
            10. Obtain significant records related to Plaintiff’s current treatment and condition;
 9
            11. Any other discovery which may be determined as relevant and necessary by the parties;
10
11   C. THE REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED

12   WITHIN THE TIME LIMITS SET BY THE DISCOVERY ORDER:
13
            Upon information and belief, Plaintiff is currently hospitalized as a result of his
14
     psychological condition. He is severely suicidal, and unable to leave the facility he’s being housed
15
     at. Plaintiff is difficult to contact and is in no condition to presently participate in this litigation.
16
17   State Farm had previously set Mr. Sipan’s deposition for early January, but had to take it off

18   calendar given the nature of Mr. Sipan’s condition and lack of availability.
19
            Consequently, Plaintiff’s mother is attempting to become his legal guardian.                Upon
20
     information and belief, there is a hearing in Arizona Superior Court to address this issue set for the
21
22   middle of March.

23          By extending discovery, the parties will have sufficient time to address further developments
24   to Plaintiff’s situation accordingly. The following is a list of current discovery deadlines and the
25
     parties’ proposed extended deadlines.
26
     D. A PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING DISCOVERY
27
28          Scheduled Event                          Current Deadline               Proposed Deadline




                                                        -3-
          Case 2:19-cv-00604-RFB-DJA Document 19 Filed 02/28/20 Page 4 of 4



 1           Discovery Cut-Off                     04/27/2020                  10/27/2020
 2
             Initial Expert Disclosures            02/27/2020                  08/27/2020
 3
             Rebuttal Expert Disclosure            03/27/2020                  09/27/2020
 4           Pursuant to FRCP 26(a)(2)
 5
             Dispositive Motions                   05/27/2020                  11/27/2020
 6
             Pre-Trial Order                       06/29/2020                  12/29/2020
 7
 8
     E. THE CURRENT TRIAL DATE
 9
             A jury trial date has not been set.
10
11   F.     SAID REQUEST IS NOT BEING MADE FOR THE PURPOSES OF UNDULY

12   DELAYING DISCOVERY OR THE TRIAL IN THIS MATTER.
13           SO AGREED.
14
     DATED this 28th day of February, 2020.
15   THE POWELL LAW FIRM                                 CARMAN COONEY FORBUSH PLLC
16
     By: /s/ Paul D. Powell                              By: /s/ Benjamin Carman
17   Paul D. Powell, Esq.                                Nevada Bar No. 12565
     Nevada Bar No. 7488                                 4045 Spencer Street, A47
18   Michael A. Kristof, Esq.                            Las Vegas, Nevada 89119
     Nevada Bar No. 7780                                 Attorney for Defendant
19
     8918 Spanish Ridge Avenue, Suite 100
20   Las Vegas, Nevada 89148
     Attorneys for Plaintiff
21
22
                                                      ORDER
23
     IT IS SO ORDERED:
24
     IT IS FURTHER ORDERED that should the parties wish the Court to conduct a scheduling
25          Dated:
     conference  as_______________
                     suggested in the title of this stipulation, the parties shall file a stipulation and
                                                         _____________________________
     order setting forth the reasons for such a conference.
26                                                       UNITED STATES DISTRICT COURT
27   DATED: March 2, 2020.                               MAGISTRATE JUDGE

28                             ________________________
                               Daniel J. Albregts
                               United States Magistrate Judge

                                                      -4-
